        2:21-cr-00115-BHH       Date Filed 02/08/21      Entry Number 6       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

UNITED STATES OF AMERICA                     ) CR. NO.: 2:21-mj-00019
                                             )
                 v.                          )
                                             )      WRIT OF HABEAS CORPUS
ANTHONY BURGE                                )             AD PROSEQUENDUM



        It appears that criminal charges have been filed against the defendant in the above

entitled case.   It further appears that the defendant, ANTHONY BURGE, is presently

incarcerated at the Charleston County Detention Center. It is therefore

        ORDERED that the Warden, or their authorized representative, deliver ANTHONY

BURGE, to the United States Marshals Service or other federal law enforcement officer from

time to time as the defendant may be needed until the within action is concluded in its entirety.

It is further

        ORDERED that the United States Marshals Service or other federal law enforcement

officer shall produce the defendant at such time and place as may be designated by the Court for

proceedings in this case and upon the conclusion of this case, the said Marshal or other federal

law enforcement officer shall return the defendant to his aforesaid place of confinement.




                                          _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE

Charleston, South Carolina

           8
February _____, 2021



                                                1
     2:21-cr-00115-BHH     Date Filed 02/08/21   Entry Number 6   Page 2 of 2




I SO MOVE:


PETER M. MCCOY, JR.
UNITED STATES ATTORNEY




By: s/Emily Limehouse
    Emily Limehouse (#12300)
    Assistant United States Attorney
    151 Meeting Street
    Charleston, South Carolina 29401
    Telephone: (843) 727-4381
    Email Address: Emily.Limehouse@usdoj.gov




                                        2
